Citation Nr: 0739650	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected residuals of prostate cancer, 
status-post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's service-connected residuals of prostate cancer, 
status-post radical prostatectomy, include urinary frequency 
with no evidence of daytime voiding interval less than one 
hour or awakening to void five or more times per night, 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which have to be changed 2 to 
4 times per day.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of prostate cancer, status-post radical 
prostatectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.115a, and 4.115b, Code 7528 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, by way of October 2003 and March 2006 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  The 
Board notes that the notice as to increased ratings and 
effective dates was not provided until after the rating 
decisions on appeal had been issued.  As such, notice was not 
timely as to these elements.  The Board notes that this error 
did not prejudice the veteran's claim because the denial of 
the claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.  

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes service medical records, private medical 
records, VA treatment records, and multiple VA examination 
reports.  As such, the Board finds that the record as it 
stands now includes sufficient medical evidence to decide the 
claim at hand and that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's residuals of prostate cancer are evaluated 
under criteria found at 38 C.F.R. § 4.115a-b.  The Note 
following Diagnostic Code 7528 states the following:

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure for malignancies 
of the genitourinary system, a rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating; requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants 
a 40 percent disability rating; requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day warrants a 20 percent disability rating. 

Urinary frequency: Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent disability rating; daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants a 20 percent 
disability rating; daytime voiding interval between two and 
three hours, or; awakening to void two times per night 
warrants a 10 percent disability rating.

Obstructed voiding: Urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent 
disability rating.

Renal dysfunction: Albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent disability 
rating and constant albuminuria with some edema; or definite 
decreased in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101 warrants a 60 
percent disability rating.

38 C.F.R. § 4.115a (2007).

The RO has established the veteran's entitlement to special 
monthly compensation for loss of a creative organ, based on 
his erectile dysfunction.  That issue is not before the Board 
and that residual of his prostate cancer will not be 
considered in rating the disability at issue.  See 38 C.F.R. 
§ 4.14 (2007).

The relevant medical evidence of record includes February 
2003 VA treatment notes which show that the veteran denied 
any voiding problems.  June 2003 VA treatment notes show that 
the veteran denied nocturia, dysuria, and hematuria.  

A February 2004 VA examination report shows that the veteran 
reported urinary leakage with stress and the use of three to 
four absorbent pads per day.  He denied frequency of 
urination, hesitancy, abnormal stream, dysuria, and recurrent 
urinary tract infections.

A September 2004 VA examination report shows that the veteran 
reported rare stress incontinence, no use of absorbent pads 
and no urinary tract infections.  The examination report 
noted that the veteran had obtained a good result from his 
prostatectomy.

On his July 2005 substantive appeal, the veteran reported 
that he voided on average every hour to hour and a half 
during the day and two to three times per night.  VA 
treatment records from July 2005 show that the veteran 
reported occasional urinary stress incontinence and January 
2006 VA treatment records show that the veteran reported 
nocturia one to two times a night.

Taken as a whole, the relevant medical evidence of record 
shows that there is no evidence that the veteran has had any 
recurrence of his prostate cancer.  Neither is there any 
evidence of any renal dysfunction, obstructed voiding, or 
significant urinary tract infections.  The most significant 
reported residuals of the veteran's prostate surgery have 
related to urinary frequency.  


February 2003 VA treatment notes show that the veteran denied 
any problems with voiding, June 2003 VA treatment notes show 
that the veteran denied nocturia, and the February and 
September 2004 VA examination reports do not address voiding 
dysfunction.  

Nevertheless, the veteran alleged in his July 2005 
substantive appeal that he voided every hour to every hour 
and a half on average during the day and two to three times a 
night.  Additionally, in January 2006, the veteran reported 
nocturia one to two times a night.  

The Board finds that the veteran's voiding dysfunction is not 
manifested by continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which have to be 
changed two to four times per day.  Subsequent to February 
2004, the veteran has reported only "rare" or "occasional" 
stress incontinence and has denied the use of absorbent 
materials.  As such, a disability in excess of 20 percent is 
not warranted for voiding dysfunction.  

Additionally, the medical evidence of record does not show 
that the veteran has a daytime voiding interval less than one 
hour or awakening to void five or more times per night in 
order to warrant a disability rating in excess of 20 percent 
for urinary frequency.  As noted above, the veteran has 
reported, at most, voiding on average about once every hour 
or hour and a half during the day and voiding two to three 
times a night.

Therefore, the Board finds that a disability rating in excess 
of 20 percent is not warranted for the veteran's service-
connected disability.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected residuals of prostate cancer, 
status-post radical prostatectomy, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


